PER CURIAM
Appellant was committed to the custody of the Mental Health Division based on the trial court’s finding that, because of a mental disorder, she is unable to provide for her basic personal needs and is not receiving such care as is necessary for her health or safety. ORS 426.005(l)(d)(B). She appeals, arguing that the trial court erred in finding that the state had proved by clear and convincing evidence that she is unable to provide for her basic needs. The state concedes that the record does not contain clear and convincing evidence to establish the required elements for an order of involuntary commitment. After reviewing the record de novo, State v. O’Neill, 274 Or 59, 61, 545 P2d 97 (1976), we accept the state’s concession.
Reversed.